This is a criminal action under section 1082 of the Code, as amended by chapter 53, Laws 1885, charging that the defendant "did wantonly and willfully injure, mutilate, tear up and destroy certain personal property belonging to O. D., to-wit: a certain promissory note, due bill, or written evidence of the debt, etc." The only point really before us is whether the paper writing destroyed was such personal property as is contemplated by the above section. We think this is fully settled by section 3765 of the Code, which provides that: "In the construction of all statutes the following rules shall be observed, unless such construction would be inconsistent with the manifest intent of the General Assembly or repugnant to the context of the same statute — that is to say (6) . . . The words `personal property' shall        (616) include moneys, goods, chattels, choses in action, and evidences of debt, including all things capable of ownership, not descendible to the heirs at law." A promissory note or due bill is certainly an evidence of debt, and its loss or destruction may cause the loss of the debt. In any event, its loss would entail upon the owner additional trouble and perhaps expense, which would amount to an injury more or less serious. Such an injury it was the evident intent of the law to prevent or to punish. We see no repugnance or inconsistency in placing upon section 1082 of the Code the construction required by subsection 6 of section 3765; and, in fact, in no other way can it be made effective to carry out its true intent and purpose.
Since the passage of Laws 1885, ch. 53, it is no longer necessary to allege and prove malice to the owner. It is sufficient to show that the injury was done wantonly and willfully, and it is immaterial whether the property was destroyed or not. With this explicit legislative construction, in strict conformity with the letter of the statute and in entire accordance with its spirit, we have no occasion to cite decisions rendered before its passage simply to disturb its well settled meaning.
In the absence of any error appearing in the record, the judgment is
Affirmed. *Page 456